J-A10003-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: M.C.T.                             :     IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                                          :
                                          :
APPEAL OF: R.T. AND C.N.                  :          No. 1792 MDA 2014

            Appeal from the Order Entered September 24, 2014
              In the Court of Common Pleas of Centre County
                    Orphans’ Court at No(s): 2014-3972


BEFORE: GANTMAN, P. J., MUNDY, J., AND JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED APRIL 09, 2015

      Appellants,   R.T.   (“Father”)   and   C.N.   (“Mother”)   (collectively,

“Parents”), appeal from the order entered in the Centre County Court of

Common Pleas, Orphans’ Court, which granted the petition of the Centre

County Children and Youth Services (“CYS”) for involuntary termination of

Parents’ parental rights to their minor child, M.C.T. (“Child”), who was born

in July 2009. We affirm.

      In its Opinion and Order granting involuntary termination of Parents’

parental rights (dated September 23, 2014, and filed September 24, 2014)

the trial court fully and correctly set forth the relevant facts of this case.1

Therefore, we have no reason to restate them.



1
  On page two of the court’s September 2014 Opinion and Order, the court
mentions two referrals CYS received regarding Child’s well-being in July
2012 and August 2012. The court mentions that in July 2012, CYS received
a referral about a naked boy (Child) wandering alone on 3rd Street. The
court also mentions that in August 2012, CYS received another referral
J-A10003-15


      Parents raise the following issue for our review:

         WERE THE TRIAL COURT’S DETERMINATIONS SUPPORTED
         BY CLEAR AND CONVINCING EVIDENCE?

(Parents’ Brief at 4).

      The standard and scope of review applicable in termination of parental

rights cases are as follows:

         When reviewing an appeal from a decree terminating
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent
         evidence. Absent an abuse of discretion, an error of law,
         or insufficient evidentiary support for the trial court’s
         decision, the decree must stand. Where a trial court has
         granted a petition to involuntarily terminate parental
         rights, this Court must accord the hearing judge’s decision
         the same deference that it would give to a jury verdict.
         We must employ a broad, comprehensive review of the
         record in order to determine whether the trial court’s
         decision is supported by competent evidence.

         Furthermore, we note that the trial court, as the finder of
         fact, is the sole determiner of the credibility of witnesses
         and all conflicts in testimony are to be resolved by [the]
         finder of fact. The burden of proof is on the party seeking
         termination to establish by clear and convincing evidence
         the existence of grounds for doing so.

regarding Child wandering alone on the street, after which Trooper Haponski
returned Child to Parents. At the termination of parental rights hearing,
Trooper Haponski testified that on August 13, 2012, he received a radio
dispatch about a naked child walking around the streets alone. The trooper
learned this boy was Child and ultimately returned Child to Parents. Further
testimony from one of the CYS caseworkers also mentioned an earlier
referral regarding Child’s welfare in July 2012, but the caseworker did not
describe the basis for that referral. In any event, it appears the court might
have inadvertently overlapped the content of these two referrals.

On page three of the court’s September 2014 Opinion and Order at ¶10, the
court states CYS filed a dependency petition on August 28, 2014; the correct
date for the dependency petition was August 28, 2012.
                                     -2-
J-A10003-15



        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the comprehensive opinion of the Honorable Thomas

King Kistler, we conclude Parents’ issue merits no relief.      The trial court

opinions discuss and properly disposed of the question presented. (See Trial

Court Opinion, filed October 27, 2014, at 1; Opinion and Order, filed

September 24, 2014, at 6-10) (finding: ample evidence presented at

termination hearing demonstrated that dangerous conditions existed in

Parents’ home, and removal of Child from Parents’ home was necessary for

Child’s welfare; following Child’s removal from Parents’ home, Parents were

very uncooperative with CYS; Parents refused to allow CYS caseworkers

access to home on numerous occasions; Mother became extremely hostile

toward CYS after incident in which CYS caseworker requested to be present

when Mother gave urine sample for detection of drugs, to ensure Mother did

not falsify her sample; Mother was outraged at CYS’ request and remained

openly antagonistic to CYS thereafter, which deterred CYS’ ongoing efforts to

                                     -3-
J-A10003-15


restore Child’s family to level of functioning that would enable return of Child

to Parents; CYS’ request was not form of “indignity” designed to embarrass

or harass Mother but was merely routine verification process; Child has

made dramatic improvements while living with initial foster family and

current foster family; Child has progressed from speaking no more than four

words2 and having abject fear of water and bathing, to well-developed and

prospering child; individuals most familiar with Child’s care and treatment

testified about Child’s remarkable and outstanding progress while in foster

care; notwithstanding Child’s show of familiarity and affection to Parents

during visits, termination of Parents’ parental rights under circumstances of

this case was in Child’s best interests; CYS met its burden for involuntary

termination of Parents’ parental rights under Section 2511(a)(2), (a)(5),

(a)(8), and (b)).3   Accordingly, we affirm on the basis of the trial court’s

opinions.

      Order affirmed.




2
  Child’s initial foster mother testified that Child could say only the words
“num-num,” “gun,” “kill,” and “movie,” upon Child’s placement.
3
  On page seven of the court’s Opinion and Order, the court cites In re
Adoption of C.L.G. The correct citation for the quoted portion of this case
is: 956 A.2d 999, 1009-10 (Pa.Super. 2008) (en banc). Additionally, on the
following page of the court’s Opinion and Order, the correct citation for In re
V.E. and J.E. is: 611 A.2d 1267 (Pa.Super. 1992).
                                     -4-
J-A10003-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/9/2015




                          -5-
                                                                           Circulated 03/30/2015 11:36 AM


                                                                                C')                '""-)

      IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PE~YLV                                    ~IA..y,
                         ORPHANS' COURT DIVISION     ~ ~ ~ ;                                   ~     ;=:
                                                                          zo(j;m               c:>   ITI
                                                                          :ri .,,     -l ~     ......c:,
IN RE INVOLUNTARY TERMINATION                                             ~ ~ ~ ~              ~
OF PARENTAL  RIGHTS TO                                       No. 3972     o   -o o l>
                                                                                                           6
                                                                                                           :::o
        -<                                                                c:: ::?: ....,.. •
--~   • C, • \ • .                                                        z l> ~ a,            "           .:::0
                                                                          ~~r=;;               :3          ~

   OPINION IN RESPONSE TO MATTERS COMPLAINEDibgori~Ai
                                            ;o     F-i
                                            -c     (0

KISTLER,J.

         Appellants,   ~ • "'t•   and   t. \'l.   ; parents to the above-named child, filed an

appeal on October 22, 2014 of this Court's Opinion and Order of September 24, 2014

contemporaneously with a Statement of Matters Complained of on Appeal pursuant to

Pennsylvania Rule of Appellate Procedure 1925(b ). Appellants raise one matter complained of

on appeal, that the termination of parental rights was not supported by clear and convincing

evidence. Appellants have also raised any properly preserved issues that may appear upon

examination of the notes of testimony. Upon review of Appellants' Statement, the Court

respectfully submits, pursuant to Pa.R.A.P. 1925(a), that this Court's Opinion and Order of

September 24, 2014 was correctly entered, the reasons for which were adequately addressed

therein. Therefore, the Court relies on its previous Opinion and Order and respectfully submits

that no further opinion is necessary at this time. The Court hopes this Opinion aids the Honorable

Superior Court in this matter.




Date: October 24, 2014




DO ORD        )(s
                                                                                            Circulated 03/30/2015 11:36 AM




     IN THE COURT OF COMMON PLEAS OF CENTRE COUNTY, PENNSYLVANIA
                        ORPHANS' COURT DIVISION
                                                                                                                            r.....:,
                                                                                            C')                             =,
                                                                                                                            ,_.,
                                                                                            r                               _.::       -n
                                                                                        !Tl :;xi /::::
                                                                                   ("') 7.0 rn                                         r-
                                                                                                                            CJ)
IN THE INTEREST OF:                                   )                            r~.i :;~-: G) ::r..:                     r,"'1      rn
                                                      )       NO. 3972
                                                                                   ::c
                                                                                   .....
                                                                                   :··.~~
                                                                                          , c:
                                                                                             ···..i ·-!
                                                                                                          (!1
                                                                                                                   ;·u
                                                                                                                   i"il
                                                                                                                            .:]        0
                                                                                                                                       -,,
                                                                                                          r-=: -.:·.....,    N
                                                      )                            1-··      r ....'
                                                                                                  .,      /·
                                                                                                                   ~<        _r:       ,?
                                                                                   c:
                                                                                    (".)
                                                                                             .    ~,)     c:       \.•·
                                                                                                                                       ::.0
                                                                                                          -~·1
                                                                                    (·:.:    •. 1 ...
                                                                                                                              -0       ~
                                                                                             l-                     Chi
                                                                                                           ~                           rrt
                                         OPINION AND ORDER                          -i
                                                                                    --<
                                                                                             -·~
                                                                                             (f)
                                                                                                           -r       ):.•
                                                                                                                    ;:u
                                                                                                                              ::::3    0
                                                                                                                                       0
                                                                                                0
                                                                                                           r
                                                                                                           Cf)
                                                                                                                    -I
                                                                                                                    0
                                                                                                                              w         ::0
                                                                                    "''
                                                                                    :;;,,       0
                                                                                                 c:: ~.., z                    N
                                                                                                                                        ~
KISTLER,J.                                                                                       ~-
                                                                                                 ::;,:•
                                                                                                 -l
                                                                                                                               ~

       AND NOW, this 23rd day of September, 2014, after hearing on August 15, 2014, and

after submission of Suggested Findings of Fact and Conclusions of Law by Centre County

Children and Youth Services, the Guardian ad litem, and the parents, the Court hereby adopts

in almost complete and identical form, the Proposed Findings of Fact as set forth by the

Guardian ad litem. The objectivity and the balance of the Guardian ad litem 's observations,

together with his inherent interest in the best interests of the child, provide the Court with

great comfort and assurance incorporating those Findings ofFact after review of the Findings

of Pact of all parties:

                                   PROPOSED FINDINGS OF FACT

        1.       Centre County Children and Youth (CYS) has had intermittent contact with the

family of" ~ . c . T..       c·   tl1\ \ d ~) , since 2005 due to concerns surrounding home conditions,

as well as lack of supervision of the children.

        2..   C.>tfr\c;\ '~ parents, ll-·"T", (fa~),...   C · N · (P'll7t11ir}(jarents) have had a long

history of being uncooperative with CYS and have refused to take advantage of the services

offered to them by the agency.




DO ORD lil.S
                                                                                    Circulated 03/30/2015 11:36 AM



            3.        In January, 2012, CYS received yet another referral regarding the family of vt°'i ) d

 for deplorable home conditions, lack of running water and heat in the home, as well as lack of

 adequate food for CXl\\\a and his two sisters (-:! o. ..-r   a.net   1:. 'i. · who are not subject to this

proceeding).

           4.         Because the parents refused to allow access into the home, CYS had to obtain a

court Order on January 5, 2012 to assure the safety of U,.1\d and his siblings in the home.

           5.         As a result of this contact with CYS, l:lni lcl and his siblings ended up in the home

of.   f.,.        QV'\Q "j.   -f, ·, their paternal uncle and aunt in Clinton County, during which time

the parents visited them sporadically.

           6.         On February 14, 2012, °""-~andhis siblings were retiuned to their parents, at

which time, CYS provided them with protective services with the goals of: maintaining a clean

and healthy and safe home envirorunent for the children, making sure that the children are all

clean and maintaining regular doctor appointment for U'\;\d who was reported to have known to

have high levels of lead in his blood.

           7.         A little more than 5 month later, CYS received a referral regarding a naked male

child alone on 3rd St. in Phillipsburg, who then, went onto the porch of his parent's home ( F Q'TY\..t-{'"

O,i'(\(A         O"                                                                                  Circulated 03/30/2015 11:36 AM



he could hear noises coming from inside the house. After a long while, ~\d's father,          l <2 ·\ ·J ·
                                            a
finally opened the door and said to()'\\' "you really did it this time, kid".

          9.       During this interaction with CYS, the agency found the residence to be in even

more deplorable conditions than their previous encounter. CYS found the home to be filthy, with

cat urine and dog feces scattered all over the floors, carpets, bedrooms and all throughout the

house. CYS also discovered that there was almost no food in the house for(}\,\ d and his siblings

to eat.

          10.      As a result of continued lack of cooperation, and the parents' steadfast refusal to

allow access to their home, on August 28, 2014, CYS filed a petition seeking dependency of.           th,·,~
and his sisters.

          11.      On September 7, 2012, after continuing the case once,   ~d.    and his sisters were

declared dependent by this Honorable Court, at which time, parents were Ordered to cooperate

with CYS. After being declared dependent by the court, the Court maintained physical custody of

all 3 children with their parents conditioned upon their compliance with their court-ordered

conditions.

          12.      In October of 2012, CYS received, yet, another referral that :Uli\d)s sisters showed

up at school dirty and smelling like animal discharge. Parents, once again refused services from

Parenting Plus, as well as not allowing CYS access to the house for additional inspection, and

even slammed the door shut on Tasha Rishel, CYS's protective case worker at the time.

          13.      On October 30, 2012, children were finally removed from home due to their

parents continued non-compliance,        lack of cooperation with CYS, continued filthy conditions in

the home; as well as parents failure to take (M\\lto his doctor appointments for his lead issues.




                                                (?>)
                                                                                     Circulated 03/30/2015 11:36 AM



The parents were, subsequently, referred for Reunification Services through Family Intervention

Crises Services (FICS).

         14.     Although the reunification services began on December 12, 2012, the

reunification team was unable to get into the home until FebruarylO, 2013, to try to help the

parents remedy the conditions which led to the removal of the children.

         15.     In August of 2013, a home inspection of the home of\J,11' d \5 parents determined

the house to be practically uninhabitable due to numerous structural problems.

         16.     During the first six month of reunification, the parents refused any offer of help

from the reunification team to clean and organize the house, and limited the reunification

counselor's access to the home, the same way as they had done previously with CYS case

workers.

        17.        fC\n'\(;f attended   52% and   l'tl\Y\l,tr :· attended   48% of their sessions with the

reunification counselors, and when they attended the sessions they were uncooperative,

argumentative with the counselors, insisting that there were no problems with their home. During

one visit (April 2, 2013), the parents kicked the reunification counselors out of the house in the

middle of a session and telling them "I'll fucking kick your asses and see you at court".

        18.     During the visits with their children, Parents often ignored Ch,,t,\ and left him alone

to play. Parents allowed (Xl\i, who was only 3 years old, to go to the bathroom by himself: and

often left alone during the visits to fend for himself.. U(\M'lmother became annoyed when she

was told by reunification counselors to take Q\,\~to bathroom, or to spend as much time with him

as she spends with ()\,\d'~ sisters.
                                                                                     Circulated 03/30/2015 11:36 AM



         19.      Even during visits which were supervised by the service providers, at times,             Gh~   q
was left unsupervised by his parents. The parents were, often, unable to coordinate some type of

arrangement to take tum to watch         Ch\ \d > and respond   to his emotional and physical needs.

        20.       Parents often struggled to understand and deal appropriately with Ck, 'i         Id \f
developmental needs, and did not know how to co-parent in order to meet his developmental and

emotional needs.

        21.       When Q\\\~ arrived in his first foster home                 ; he smelled bad and had

practically no dinner table etiquette.

        22       C,M,\c\. was   unable to speak and use age appropriate language to ask for things to

meet his physical, and emotional needs (hunger, hurt, etc.).

        23.    CV\\\~ was terrified     of being bathed and washed to the point that the foster parents

could only clean him by giving "sponge bath" only. (,hi           \o was also afraid of rain, or getting wet
altogether.

        24       When first arrived at his first foster home, Ui,,~showed no affection, or reaction

to others, and took him a while to learn it was Ok to interact with trusted people. When

interacting with others, . th\\~was unable to differentiate between strangers and people who cared

about him.

        25.      When ()l\J got hurt, or got sick, he did not cry or look to his foster parents for

comfort and protection. He would simply make some gestures and try to deal with it on his own

and move on.

        26.      By the time thi\d moved to his permanent foster home                        , he had made

significant progress regarding all the areas mentioned above.




                                                       (5)
                                                                             Circulated 03/30/2015 11:36 AM



        2 7 (}(\', \ 0 '! current foster parents are continuing the work with him and his needs and

continue to meet his physical and emotional needs.

        28.                             former foster mother) and     :S . 1" ·      (C,h\\O!S sibling's

kinship foster mother) both have seen tremendous amount of improvement with .U'I, 1dlbehavior,

and issues, since he was removed from the care and custody of his parents.

        29 (}i'l\ \(A also receives therapeutic services for his boundary issues, social

connectedness, focus skills, and language therapy from Dr. Rachael Love, a psychologist whose

qualifications were not challenged.

        30.    Doctor Love supports     tMM~ placement    with the-K).S.-\'C( family and believes that

the current foster parents meet .~\d~physical and emotional needs.

        31.    Dr. Love opined that remaining in his current foster parents would best serve the

needs and welfare of O\\,A, and under no circumstances it is in his best interest to be moved from

his current home, for the third time.



                         SUGGESTED CONCLUSIONS OF LAW

        1.     Pursuant to 23 Pa.C.S.A. § 2511, the rights of a parent in regard to a child

may be terminated after a petition filed on any of the following ground:

                               The repeated and continued incapacity, abuse, neglect or
                       refusal of the parent has caused the child to be without essential
                       parental care, control or subsistence necessary for his physical or
                       mental well-being and the conditions and causes of the incapacity,
                       abuse, neglect or refusal cannot or will not be remedied by the
                       parent.

                               The child has been removed from the care of the parent by the
                       Court or under a voluntary agreement with an agency for a period of
                       at least six months, the conditions which led to the removal or
                                                                        Circulated 03/30/2015 11:36 AM



                      placement of the child continue to exist, the parent cannot or will not
                      remedy those conditions within a reasonable period of time, the
                      services or assistance reasonably available to the parent are not likely
                      to remedy the conditions which led to the removal or placement of
                      the child within a reasonable period of time and termination of the
                      parental rights· would best serve the needs and welfare of the child.

                              The child has been removed from the care of the parent by the
                      court or under a voluntary agreement with an agency, 12 months or
                      more have elapsed from the date of removal or placement, the
                      conditions which led to the removal or placement of the child
                      continue to exist and termination of parental rights would best serve
                      the needs and welfare of the child.

23 Pa.C.S.A.   § 251 l(a)(2), (5), and (8).

       2.      Relative to Section 2511 (b ), the Pennsylvania   Superior Court has provided

the following guidance:

                              Intangibles such as love, comfort, security, and stability are
                      involved when inquiring about the needs and welfare of the child.
                      The court must also discern the nature and status of the parent-child
                      bond, paying close attention to the effect on the child of permanency
                      severing the bond ... The court must consider whether a natural
                      parental bond exists between child and parent, and whether
                      termination would destroy an existing, necessary and beneficial
                      relationship. Most importantly, adequate consideration must be
                      given to the needs and welfare of the child.

In re: Adoption ofC.L.G., 956 A.2d 999, 1013-14 (Pa. Super. 2008) (internal and

external citations omitted).

       3.      The burden of proof is on the party seeking termination to establish by clear

and convincing evidence the existence of grounds for doing so. In re: J.L.C., 837 A.2D

1247 (Pa. Super. 2003).
                                                                      Circulated 03/30/2015 11:36 AM



       4.     The focus of involuntary termination proceedings is on the conduct of the

parents and whether their conduct justifies termination of parental rights. In re: Child

M., 681 A.2d 793 (Pa. Super. 1996), appeal denied 546 Pa. 674, 686 A.2d 1307 (1996).

        5.    The affirmative duty on the part of a parent to work towards the return of

his or her child has been determined to require, at a minimum, the parent to "show a

willingness to cooperate with CYS to obtain the rehabilitative services necessary to

enable the parent to meet the duties and obligation inherent in parenthood." In re: V.E.

and J.E., 611 A.2d 1267, 1271 (Pa. Super. 992), citing In re: Adoption of J.J., 515 A.2d

883, 889 (Pa. 1986).

       6.     "If a parent fails to cooperate or appears incapable of benefiting from the

reasonable efforts supplied over a realistic period of time, CYS has fulfilled its mandate

and upon proof of satisfaction of the reasonable good faith effort, the termination petition

may be granted." In re: A.R., 837 A.2d 560, 564 (Pa. Super. 2003) (citation omitted).

       7.     If a parent fails to cooperate or appears incapable of benefitting from the

reasonable efforts supplied over a realistic period of time, a termination petition may be

granted. In re: A.R., 837 A.2d 560 (Pa. Super. 2003).

       8.     "The continued attachment to the natural parents, despite serious parental

rejection through abuse and neglect, and failure to correct parenting and behavior

disorders which are harming the children cannot be misconstrued as bonding." In the

Matter ofK.K.R., 958 A.2d 529, 535 (Pa. Super. 2008) (citation omitted).




                                            (6)
                                                                     Circulated 03/30/2015 11:36 AM



                                             REASONING

       Ample evidence has demonstrated throughout the entire proceeding that a

dangerous condition existed in the home of the parents and that the child had to be

removed for the welfare of the child. After that removal, the parents became very

uncooperative and bordered on being indignant and obstructionists. Numerous accounts

were given regarding the inability of caseworkers to even gain entry to the home or to get

either of the parents on a telephone call.

       The level of indignant response by the parents was most amply demonstrated

during the hearing by Mother's disgust and outrage that a female CYS worker requested

that she must witness the collection of a urine sample to verify that Mother was not

falsifying that urine sample for the detection of drugs. This "indignity" gave rise to an

open and hostile relationship between CYS and the parents which continued to fester and

which brought down any efforts by CYS to restore this family to a functioning level that

would allow for the return of the children. While the Court acknowledges that the act of

expelling urine from one's own body requires a certain level of privacy, the Court finds

that it is not unreasonable that workers of the same gender be in the room while the

sample is collected to assure and verify that tampering is not done. This simple

verification process takes place daily in every county in this nation and was not a form of

harassment or "indignities" designed by Centre County Children and Youth Services to

embarrass or to harass Mother.




                                              (9-)
                                                                       Circulated 03/30/2015 11:36 AM



       Just as important in the Court's mind, and apart from the parents' inability and

unwillingness to cooperate with CYS, is the stark improvement evidenced by those who

are around MCT since he has been living with the foster families involved in this case.

The child has gone from a dialogue of not more than four words, and having abject fear

of water and bathing to a well-developed and prospering five year old. Those most

familiar with his care and treatment have seen remarkable and outstanding progress for

the child while in custody.

       Lastly, the Court is not convinced the attention paid by the child during visits with

the family represents any meaningful stumbling block or hurtle to the plan to move

forward with the termination of the parents' parental rights. Familiarity and affection are

basic human instincts, but they are not sufficient to rescue the foundation of this child's

family from its ruinous and neglectful origins.




                                              ORDER

       AND NOW, this 23rd day of September, 2014, upon consideration of the Petition

for Involuntary Termination of Parental Rights filed by Centre County Children and

Youth Services in the above-captioned matter, and the evidence and testimony offered at

the time of hearing, it is hereby ORDERED and DECREED that all of the parental rights

and duties of the biological father,                       and of the biological mother,

                     , are hereby forever terminated in accordance with the Act of October
                                                                       Circulated 03/30/2015 11:36 AM



15, 1980, P.L. 934, No. 163 (23 Pa.C.S.A, Section 2511), specifically pursuant to

Sections 25 l l(a)(2), 251 l(a)(5), and 251 l(a)(8).

       The custody of l      {'{). ~ :-r.                shall remain with Centre County

Children and Youth Services, and the agency shall have the right to proceed with an

adoption of this child without further notice to, or the consent of, either of the biological

parents, namely,·

       The Court further finds that the current placement goal of.       M · C.   '"f ·   1


         . that of Planned Permanent Living Arrangement/Long-Term Foster Care is NOT

appropriate and/or NOT feasible, in that termination of parental rights of the biological

parents has been granted. The Court ORDERS the new permanent placement goal to be

that of ADOPTION.

                                     NOTICE TOP ARENTS:

        You have a continuing right as a parent to voluntarily place on file and update
social and medical history information, whether or not the medical condition is in
existence or discoverable at the time of the present adoption. The information you choose
to provide could be important to the child's present and future medical needs. Requests
to release the information will be honored if the request is submitted by any of the
following:
        a)     An adoptee who is at least 18 year of age;
        b)     An adoptive parent of an adoptee who is under 18 years of age, or
               adjudicated incapacitated or deceased;
        c)     A legal guardian of an adoptee who is under 18 years of age or adjudicated
               incapacitated;
        d)     A descendant of a deceased adoptee;
        e)     A birth parent of an adoptee who is at least 21 years of age;
        f)     A birth grandparent of an adoptee who is at least 21 years of age; provided
               the birth parents consents, is incapacitated, or deceased; and
        g)     A birth sibling of an adoptee if both the birth sibling and the adoptee are at
               least 21 years of age; and
                                                                      Circulated 03/30/2015 11:36 AM




                        •   The birth sibling remained in the custody of the birth parent,
                            and the birth parent consents, is deceased, or adjudicated
                            incapacitated;
                        •   Both the birth sibling and the adoptee were adopted out of the
                            same birth family; or
                        •   The birth sibling was not adopted out of the birth family and
                            did not remain in the custody of the birth parent.

       All information will be maintained and distributed in a manner that fully protects
your privacy.

       You may obtain the appropriate form to file social and medical history information
by contacting the Pennsylvania Adoption Information Registry at the following address
and/or phone number:

                              Department of Public Welfare
                       Pennsylvania Adoption Information Registry
                                   www .pagov .pair .org
                                      P.O. Box 4379
                               Harrisburg, PA 17111-03 79
                               Telephone: 1-800-227-0225

       Social and medical history information forms may also be obtained locally by
contacting one of the following agencies:

       1.     Your county's Children and Youth Services Agency;
       2.     Any private licensed adoption agency;
       3.     Your county Register and Recorder's Office; and
       4.     Online at http://www.adoptpakids.org/Forms.aspx.